Citation Nr: 0725640	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-31 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2005, a 
Travel Board hearing was held before the undersigned.  In an 
August 2005 letter, the veteran was informed that the 
transcript from the hearing could not be transcribed and that 
he was entitled to another hearing, should he so choose; the 
letter also informed him that if he did not respond within 30 
days, the Board would assume he did not want another hearing 
and would proceed accordingly.  The veteran has not 
responded.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  The veteran is not shown to have been exposed to a 
verified stressor event in service; when PTSD has been 
diagnosed, it was diagnosed based on unverified non-combat 
stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letter in March 2003, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although full VCAA 
notice was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See August 2004 statement of 
the case.  He is not prejudiced by any notice deficiency, 
including in timing, earlier in the process.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  Hence, he is not prejudiced by 
non-receipt of such notice.
The veteran's service medical and personnel records are 
associated with his claims file, as are private treatment 
records.  He was afforded a VA examination in April 2003.  He 
has not identified any pertinent records that remain 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim.

B.		Factual Background

The veteran's service personnel records show he served as an 
assistant postal clerk during his tour in Vietnam from 
September 1969 to September 1970.  There is no indication 
that he served in combat.  Service medical records do not 
show any complaints, symptoms, diagnosis, or treatment 
pertaining to a psychiatric disorder.  On service separation 
examination, psychiatric clinical evaluation was normal.

In February 2003, the veteran submitted a claim seeking 
service connection for PTSD.  He stated that he was being 
treated locally and that he had nightmares and flashbacks 
from his service in Vietnam.

Postservice private mental health records dated from March 
2002 to March 2003 show a diagnosis of PTSD.  Stressors 
listed include the veteran's illness, and his wife's illness 
and death.

On April 2003 VA examination, the veteran reported that he 
sought the appointment because he was told that anyone with a 
history of cancer should apply for PTSD service connection.  
He reported that he was somewhat down since his wife's death 
in July 2002.  He reported feeling down around January 2002 
when he was undergoing cancer surgery.  He related that in 
Vietnam he would drive from Long Binh to Saigon about two 
times per day to pick up mail, and occasionally there would 
be an attack on a bridge ahead of him.  He did not recall 
being shot at while driving to Saigon.  He reported that he 
saw rockets two to three times per week and stated "I was 
lucky because I was by a MARS station and did not really 
think the rockets coming would hit me, they usually went 
overhead."  He stated "the hardest part about my time in 
Vietnam was that my best friend from the barracks of one year 
would not say good-bye to me because I was leaving and he 
wanted out."  

The veteran denied any history of, or current, intrusive 
thoughts related to his experiences in Vietnam or other time 
in the service.  He reported that occasionally he had 
nightmares of feeling as if he was in a firefight (noting 
that the last such dream was the night before his wife died 
(in July 2002)).  He denied having actually been in a 
firefight in Vietnam.  He stated that he liked being around 
crowds noting "they like me, I come up with some good one 
liners."  He indicated that he enjoyed getting together with 
other Vietnam veterans.  He continued to bowl with a league.  
He visited his grandchildren weekly at his daughter's house.  
He denied episodes of agitation or irritability.  He denied 
difficulty with concentration.  He reported that he jumped 
easily to loud noises.  He denied panic attacks and 
obsessive-compulsive symptoms.  He denied auditory or visual 
hallucinations; paranoia or delusions; or suicidal ideations.  
He reported that he had been in an alcohol abuse treatment 
program in 1985.  He drank alcohol most days.  He currently 
drank two to three beers while working in his garden during 
the day, and on Wednesday evenings would typically drink 
three to five beers.

Mental status examination revealed, that the veteran was 
alert and oriented in all spheres and in no apparent 
distress.  He was casually dressed and appropriately groomed.  
He exhibited good eye contact.  His speech had regular rate 
and tone (the examiner noted he was able to joke and laugh 
appropriately).  His mood was noted as "okay".  His affect 
was slightly down.  His thought processes were logical and 
goal directed.  He exhibited no suicidal or homicidal 
thoughts.  There was no evidence of auditory or visual 
hallucinations; or delusions or paranoia.  

The examiner noted that the veteran did not have symptoms 
consistent with a diagnosis of PTSD, and particularly not a 
diagnosis of PTSD related to his time in the military.  He 
stated: "The veteran does have a history of some depressive 
symptoms which started around the time of his cancer surgery 
in January of 2002 as well as some symptoms of depression and 
anxiety which he describes started around the time of his 
wife's death in July 2002.  He denies any prior history of 
depressive episodes.....His symptoms are consistent with a 
diagnosis of an adjustment disorder with depressed and 
anxious mood related to his cancer as well as his wife's sick 
condition and ultimately her death.  The veteran does have a 
history of alcohol dependence problems and did go through a 
substance abuse program in 1985.  He currently drinks daily 
at a rate of two to three beers by his report and more 
heavily on Wednesdays when he drinks when he goes bowling 
with his bowling league."

The Axis I diagnoses were, adjustment disorder with depressed 
and anxious mood; and history of alcohol dependence.  The 
examiner stated that he asked the veteran about his February 
2003 statement "I am being treated locally for PTSD/anxiety 
as I have nightmares and flashbacks from Vietnam", and the 
veteran denied ever having flashbacks.

In a May 2003 PTSD stressor statement, the veteran reported 
that his main duty was to drive a truck to Ton Son Nhut and 
pick up the incoming and registered mail and starlight 
scopes.  The mail was then brought back to Long Binh for 
sorting and distribution to the in the field.  He claimed 
that during this process he found official mail from the 
military bearing notification of a close friend/neighbor 
killed in action in Vietnam.  He stated that he brought it to 
the attention of his Sergeant, but was told to sort it and 
keep moving on.  He recalled that he was numb and in shock.  
He indicated that he has lived with the guilt that his friend 
was out fighting and was killed, while he was sorting mail.  
He also alleged that he was recommended for a decoration for 
valor because he helped to capture an escapee.

In his March 2004 notice of disagreement, the veteran stated 
that he did have thoughts of Vietnam that "come on all the 
time."  He did not understand what intrusive thoughts were, 
until it was explained to him.  He stated that he had 
nightmares about Vietnam constantly.  He did not like being 
in crowds, and became very angry.  He stated that he had only 
two friends who happened to be veterans, and that he does not 
trust anyone who is not a veteran.

On his September 2004 VA Form 9, the veteran reported 
symptoms of "depression, anger/rage, anxiety, panic attacks, 
nightmares of Vietnam, distance from people, [and] strained 
relationships with my children."  He stated that he felt his 
answers were not understood properly by the examiner.  He 
stated that as a truck driver in Vietnam (while driving from 
Long Binh to Saigon to get mail), he came under sniper fire 
and rocket attacks on numerous occasions.  He reiterated that 
he had intrusive thoughts about Vietnam, and that he did not 
understand what the word "intrusive" meant when the VA 
examiner asked him.  He did not like crowds and became 
irritated easily.  He stated "I have thoughts of ending it 
all at times."  

In June 2007 correspondence, the veteran's representative 
argues that the April 2003 VA examination was ambiguous, and 
that fairness dictates that he be re-examined.

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis

Postservice medical evidence shows that the veteran has had 
PTSD diagnosed.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible evidence that a stressor event in 
service actually occurred (and that  PTSD is diagnosed based 
on such stressor).  38 C.F.R. § 3.304(f).  Since it is not 
shown that the veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen, 10 Vet. App. at 128.

The veteran reported in his May 2003 stressor statement that 
he experienced constant sniper fire, helped capture an 
escapee and found a childhood friend was killed while sorting 
through mail.  He provides no details surrounding his role in 
capturing an escaped prisoner (which if actual would 
presumably be verifiable).  His account of sorting outgoing 
mail from Vietnam and coming across an official notification 
to family of his friend being killed in action is 
inconsistent with the known procedures of notification of 
casualties in Vietnam, and is not credible.  Notably, while 
he reported on April 2003 VA examination that he experienced 
rocket attacks two to three times per week, he also stated 
that he did not feel as if the rockets would hit him.  He 
made no mention of the other stressors, and in fact stated 
that the hardest part about his time in Vietnam was when his 
best friend from the barracks would not say goodbye to him 
when he was leaving.

The veteran's representative argues that the April 2003 
examination is ambiguous and that the veteran did not receive 
a fair and impartial examination.  The Board finds to the 
contrary.  The examination elicited a thorough history, 
included mental status evaluation and psychological testing, 
and diagnoses were provided with supporting rationale.  
Regardless, as there are no verified stressors, another 
examination would be pointless.
Significantly, the diagnoses of PTSD in the record are not 
based on the veteran's military service.  As noted, PTSD was 
diagnosed as based on the veteran's own illness, and his 
wife's illness and death.  It is not in dispute that these 
underlying emotional traumas occurred.

The veteran's own statements/arguments that he has PTSD due 
to traumatic events in service are not competent evidence.  
As a layperson, he lacks the requisite training to provide a 
competent opinion regarding medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Without a diagnosis of PTSD based on a stressor event that is 
supported by credible evidence, the regulatory criteria for 
establishing entitlement to service connection for PTSD are 
not met.  Accordingly, the preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


